DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7 under , filed 7 July 2022, with respect to the rejection(s) of claim(s) 1, 5, 8-13, and 15-22 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth in this office action.  Accordingly, the present action is non-final.
Response to Amendment
An amendment to the specification dated 7 July 2022 is acknowledged.  This amendment is acceptable. 
Status of the Claims
Claims 1, 5, 8-13, and 15-22 are presented and are treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on which these claims depend, recites “at least a portion of the sole…comprises multiple layers of vertically lapped nonwoven material comprising…at least an outer layer which is at least partially hydrophobic”.  Claim 15, on which these claims depend, recite “wherein the sole comprises an insole and a midsole”.  Claims 19-21 further limit the midsole as “coated or exhausted completely or predominantly with hydrophobic materials”, “completely or predominantly comprised of hydrophobic materials”, and “comprises polyester, acrylic, modacrylic, polypropylene, nylon or combinations thereof”.
It is not understood from the drawings and specification whether what is being claimed is:
footwear comprising the outer layer of claim 1 further comprising an additional midsole 
or
footwear comprising outer layer of claim 1 wherein the outer layer is the midsole 
or
footwear comprising outer layer of claim 1 wherein the outer layer is a component of the midsole 
or some other meaning.
For the purpose of applying art, the limitations are understood to be met if a prior art teaches any of the three itemized understandings above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8-9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over [Dua, US 2010/0199406] in view of [Dahlgren, US 5,511,323].
Regarding claim 1:
Dua teaches (Fig. 40C):
Footwear, comprising: a sole (see annotated Fig. 40C – a); and an upper (see annotated Fig. 40C – a), wherein the sole of the footwear is connected to at least one side of the upper (see annotated Fig. 40C – a), wherein at least a portion of the upper ranging from 10-100% of the upper (two of the three layers of the upper comprise the layers, the third layer being foam 150; see annotated Fig. 40C – a below) and/or at least a portion of the sole ranging from 10-100% of the sole comprises multiple layers (see annotated Fig. 40C – a below) of nonwoven material comprising at least an inner layer (see annotated Fig. 40C – a below) and at least an outer layer (see annotated Fig. 40C – a below) wherein the at least an inner layer is relatively closer to a subject's foot than the at least an outer layer when the footwear is worn on the subject's foot.

    PNG
    media_image1.png
    967
    944
    media_image1.png
    Greyscale


Although Dua Fig. 40C teaches multiple layers nonwoven material, Dua 40C does not expressly teach they are multiple layers of vertically lapped nonwoven material.
However, Dua Fig. 42B teaches vertically lapped nonwoven material (“squared waves”; para 175).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified each of the multiple nonwoven layers of Dua Fig. 40C to be vertically lapped nonwoven material as in Dua Fig. 42B in order to yield the predictable result of layers that have occupy a substantial volume of the footwear without imparting a commensurate mass increase to the footwear owing to the corrugated “squared wave” geometry of the vertically lapped nonwoven material.

Although Dua teaches inner and outer layers, Dua does not expressly teach the inner layer which is at least partially hydrophilic and the outer layer which is at least partially hydrophobic.
However, Dua does teach manipulating the nonwoven’s “ability of…water…to pass through or otherwise permeate non-woven textile” (para 83).  Dua moreover teaches materials that would be recognized as least partially hydrophilic (“rayon…cotton”; para 114) as well as materials that would be recognized as at least partially hydrophobic (“polypropylene…polyolefin”; para 64).  
Thus Dua at least teaches manipulation of water’s transit and permeability through the textile as well as materials that are at least partially hydrophilic and materials that are at least partially hydrophobic.
	Dahlgren, however, teaches an upper assembly wherein an interior layer (“inner fabric layer 80”; col. 4 line 27) is hydrophilic (“constructed of hydrophilic fabric”) and an outer layer (“hydrophobic fabric layer 94”; col. 4 line 54) is hydrophobic (“hydrophobic fabric layer”; col. 4 line 54).
	Dahlgren further teaches the outer layer 94 “wicks the perspiration 130 from the inner hydrophilic fabric layer 80…Perspiration 130 is then transferred” towards the outer surface of the shoe “for evaporation into the surrounding atmosphere” (col. 4 lines 54-59).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Dua such that its inner layer is at least partially hydrophilic and its outer layer is at least partially hydrophobic, as they are in Dahlgren, in order create an improved footwear, one capable of absorbing and wicking perspiration from a foot of a wearer towards the exterior surface of the shoe for the purpose of evaporation of said perspiration, as taught by Dahlgren (col. 4 lines 54-59).

Regarding claim 5:
Dua in view of Dahlgren teach the footwear of claim 1, as set forth above.
Dua as applied to claim 1 does not expressly teach wherein the at least an outer layer comprises polyester, acrylic, modacrylic, polypropylene, nylon or combinations thereof.
However, in further view of Dua:
Dua does teach “polypropylene” as an acceptable material of construction for the nonwoven layers (para 64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in adopting the modification taught by Dahlgren as applied to claim 1, to have also selected the polypropylene of Dua para 64 in order to yield the predictable result of a suitably hydrophobic layer able to accomplish the performance improvement taught by Dahlgren.  One would be motivated to adopt the polypropylene insofar as polypropylene is known in the art as having a hydrophobic character (see for example extrinsic reference [Fischer, US 2019/0106551] para 5).
Regarding claim 8:
Dua in view of Dahlgren teach the footwear of claim 1, as set forth above.
Dua as applied to claim 1 does not expressly teach wherein the at least an inner layer comprises cellulosic fibers, rayon, lyocell, cotton, wool, linen, modal or combinations thereof.
However, in further view of Dua:
Dua as embodied in paras 114 and 115 teaches reinforcement of a nonwoven layer with “Strands 160” wherein “suitable materials for strands 160 include rayon… cotton” (para 114).  Dua further teaches the strands “may be oriented to impart strength…in particular directions” (para 115).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner layer of the modified Dua such that it comprises the strands of Dua (paras 114-115) in order to impart additional strength to the interior of the upper.  Regarding the limitation pertinent to a material of construction of the inner layer: it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have chosen the rayon and/or the cotton (of Dua para 114) as a material for the strands insofar as rayon and cotton are known to have hydrophilic properties (see for example extrinsic reference [Bailly, US 4,469,740]; col. 4 lines 1-2); one of ordinary skill would be motivated use a hydrophilic material in order to preserve the at least hydrophilic character of the inner layer of the modified shoe.

Regarding claim 9:
Dua in view of Dahlgren teach the footwear of claim 1, as set forth above.
Dua as embodied in Fig. 40C does not expressly teach wherein the height of the plurality of layers together is 0.04 to 0.1 inches.
However, in further view of Dua:
Dua as embodied in para 70 teaches “For many applications…a thickness of non-woven textile 100 may be in a range of 0.5 millimeters to 10.0 millimeters…For many articles of apparel, for example, a thickness of 1.0 to 3.0 millimeters may be appropriate”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dua such that each of its layers has a thickness of 1.0 – 3.0 millimeters in order to yield the predictable result of a suitably thin and pliable layer appropriate for flexible manipulation of the fabric during assembly of the footwear; in adopting the modification, one would arrive at the claimed limitation because double the range of 1.0 – 3.0 mm results in a combined height range of 0.079 inches to 0.24 inches.  Insofar as the range taught by Dua overlaps the claimed range, the modified footwear meets the limitation.

Regarding claim 22:
Dua in view of Dahlgren teach the footwear of claim 1, as set forth above.
The modified Dua further meets the limitation wherein the upper comprises the multiple layers a plurality of vertically lapped nonwoven material (refer to above treatment of claim 1 wherein the identified inner and outer layers are those of the identified upper).


10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over [Dua, US 2010/0199406] in view of [Dahlgren, US 5,511,323] as applied to claim 1 and further in view of [Korrmann, US 2016/0374428] and [Steere, US 2020/0068991]
Dua in view of Dahlgren teaches the footwear of claim 1, as set forth above.
Dua does not expressly teach wherein the footwear is made of 80-100% recycled materials.
However, Korrmann teaches (paragraph 22) “more than 90%” recycled material may be used in a shoe sole.  Korrmann further teaches “using a reclaimed…material allows providing more environmentally friendly shoes” (paragraph 59).  Steere teaches (paragraph 73) an upper material “made up of a 100% recycled polymer blend”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear of the modified Dua to be made of 90+% recycled materials, as the sole of Korrmann is and as the upper of Steere is, in order to provide a more environmentally friendly footwear.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over [Dua, US 2010/0199406] in view of [Dahlgren, US 5,511,323] as applied to claim 1 and further in view of [Sota, ES 2428641].
Dua in view of Dahlgren teaches the footwear of claim 1, as set forth above.
Although Dua teaches “footwear 400…incorporating non-woven textile 100 may be recycled” (para 189), Dua does not expressly teach wherein the footwear is 80-100% recyclable.
However, Sota teaches footwear that is 100% recyclable (“100% recyclable”; pages 1 and 2).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear of the modified Dua to be 100% recyclable, as in Sota, in order to yield the predictable result of an environmentally-friendly footwear.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over [Dua, US 2010/0199406] in view of [Dahlgren, US 5,511,323] as applied to claim 1 and further in view of [Schuver, US 5,924,221].
Dua in view of Dahlgren teaches the footwear of claim 1, as set forth above.
Although Dua teaches “digital printing” (para 179), Dua does not expressly teach wherein at least some of the multiple layers are processed via digital printing to apply at least one treatment selected from cooling, anti-allergen, probiotic, deodorizer, antimicrobial, scent or combinations thereof.
However, Schuver teaches a footwear wherein a layer is processed by printing to apply scent: “strip or portion 16 of a fragrance releasing material is shown attached to or associated with the upper portion 12…any known process of manufacturing, strip of material 16 may be employed. Such known methods of manufacturing include silk screening, letter pressed, and offset printing. Other known fragrance releasing materials include fragrance capsules which are powdered liquids which are provided as a wet cake to be blended with water based color inks to provide customized fragrance inks to be silk screened or printed on materials such as textiles” (col. 2 lines 35-48).  Schuver further teaches the applied cent affords the footwear “advantageous to have footwear having an additional function…able to release a fragrance or scent for the user of the footwear to smell during use or storage of the footwear” (col. 1 lines 25-28)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner and outer layers of the modified Dua to be processed via printing to apply a treatment of scent, as the material 16 of Schuver is, in order provide the shoe an advantageous additional function: the ability to release a fragrance or scent for the user of the footwear to smell during use or storage of the footwear, as taught by Schuver (col. 1 lines 25-28).

13.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over [Dua, US 2010/0199406] in view of [Dahlgren, US 5,511,323] as applied to claim 1 and further in view of [Mangold, CA 3024893].
Regarding claim 15:
Dua in view of Dahlgren teach the footwear of claim 1, as set forth above.  Dua further teaches the sole comprises a midsole (“reinforcing structure 412”; para 160).  However, Dua does not expressly teach wherein the sole comprises an insole wherein the insole is configured to contact a wearer’s foot.
However, Mangold teaches a single-use, disposable (page 19) insole (“insole”; Abstract) comprising “at least two different active-substance groups, the active-substance groups being selected from the group of antimicrobial active substance, odour absorbent and odour-masking substance” (Abstract).  Mangold further teaches the insole “provide a sensation of foot dryness while simultaneously providing favorable odor control” (page 1).
Although not required by claim 15 but pertinent to dependent claim 17: Mangold further teaches the insole comprises cellulosic fibers and is completely or predominantly comprised of hydrophilic materials (page 24, 2nd full paragraph: “hydrophilic synthetic PES fibers and absorbent cellulosic fibers…”hydrophilic synthetic PES fibers”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Dua to comprise the insole of Mangold, which comprises cellulosic fibers and is completely or predominately comprised of hydrophilic materials, in order to provide a sensation of foot dryness while simultaneously providing favorable odor control, as taught by Mangold (page 1).

Regarding claim 16:
Dua in view of Dahlgren and Mangold teach the footwear of claim 15, as set forth above.
Dua in view of Dahlgren and Mangold as applied to claim 15 does not expressly teach wherein the insole is coated or exhausted completely or predominantly with hydrophilic materials.
However, in further view of Mangold:
Mangold teaches the inclusion of “active-substance groups” into a nonwoven insole, the active-substance groups “being selected from the group of antimicrobial…odour absorbent, and odour-masking…”(Abstract) .  Mangold teaches the substances can be “evenly distributed over the surface and/or the thickness” of the insole (page 3).
Mangold further teaches hydrophilic materials as among desirable active-substance groups, among them:
“polysaccharides, in particular chitosan” as an antimicrobial substance (page 16)
“perfume embedded in cyclodextrin” as an odor-masking substance (page 19)
Mangold further teaches “coating” as a method for applying an active-substance group (final paragraph of page 12).  Mangold also suggests complete exhaustion insofar as Mangold teaches an active-substance group “infused into the interior of the” insole (center paragraph of page 12). 
Mangold teaches a reason to include an antimicrobial and odor-masking substance: “to counteract odor occurring directly on the foot” and “to combat odor formation” (page 11, final two paragraphs).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear of the modified Dua such that its insole is coated or exhausted completely or predominantly with the hydrophilic materials disclosed by Mangold (those referenced above) in order to counteract odor and combat odor formation in the shoe, as taught by Mangold (page 11, final two paragraphs).

Regarding claim 17:
Dua in view of Dahlgren and Mangold teach the footwear of claim 15, as set forth above.
Dua in view of Dahlgren and Mangold as applied to claim 15 teaches wherein the insole is completely or predominantly comprised of hydrophilic materials.  Refer to above treatment of claim 15.
Regarding claim 18:
Dua in view of Dahlgren and Mangold teach the footwear of claim 15, as set forth above.
Dua in view of Dahlgren and Mangold as applied to claim 15 teaches wherein the insole comprises cellulosic fibers, rayon, lyocell, cotton, wool, linen, modal or combinations thereof.  Refer to above treatment of claim 15.

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over [Dua, US 2010/0199406] [Dahlgren, US 5,511,323], and [Mangold, CA 3024893] as applied to claim 15 and further in view of [Park, KR 101067340 B1].
Dua in view of Dahlgren and Mangold teach the footwear of claim 15, as set forth above.
Dua does not expressly teach wherein the midsole is coated or exhausted completely or predominantly with hydrophobic materials.
However, Park teaches a midsole coated predominantly with hydrophobic materials: “waterproof film installed in the midsole installed between the upper and the sole…so that the water or harmful chemicals are prevented from infiltrating into…shoes sealed with a suture chamber. Can be …waterproof coating is applied to the edge portion of the midsole…there is an effect of preventing moisture from penetrating into the side of the midsole” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Dua such that its midsole is coated predominantly with hydrophobic materials, as the midsole is in Park, in order to prevent moisture from penetrating the shoe from the outside of the shoe, as taught by Park (Abstract). 
 

14.	Claims 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over [Dua, US 2010/0199406] [Dahlgren, US 5,511,323], and [Mangold, CA 3024893] as applied to claim 15 and further in view of [Price, US 2014/0325871].
	Regarding claim 20:
Dua in view of Dahlgren and Mangold teach the footwear of claim 15, as set forth above.
Dua does not expressly teach wherein the midsole is completely or predominantly comprised of hydrophobic materials.
However, Price teaches polypropylene, which is a hydrophobic material (see for example extrinsic reference [Fischer, US 2019/0106551] para 5), has “particularly favorable properties for the constructions of shoe soles, in particular midsoles” (para 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the midsole of the modified Dua to be completely or predominantly comprised of hydrophobic materials (i.e. polypropylene) of Price in order to utilize particularly favorable properties for the construction of sole assemblies, in particular midsoles, as taught by Price (para 50).
	Regarding claim 21:
Dua in view of Dahlgren and Mangold teach the footwear of claim 15, as set forth above.
Dua does not expressly teach wherein the midsole comprises polyester, acrylic, modacrylic, polypropylene, nylon or combinations thereof.
However, Price teaches polypropylene has “particularly favorable properties for the constructions of shoe soles, in particular midsoles” (para 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the midsole of the modified Dua to be comprise the polypropylene of Price in order to utilize particularly favorable properties for the construction of sole assemblies, in particular midsoles, as taught by Price (para 50).

Claims 1, 8, 10, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over [Wiener, US 2004/0139628] in view of [Jiro, JP2500529Y2].
Regarding claim 1:
Weiner teaches (Figs. 1-6):
Footwear (“footwear”; paragraph 40; Fig. 6), comprising: a sole (the combined elements 5, 7, 10, and 11; i.e. “first insole material 5”; paragraph 32, “waterproof gasket material 7”; paragraph 34, “insole board 10”; paragraph 38, and “Outer sole 11”; paragraph 40); and an upper (“shoe upper 9”; paragraph 36), wherein the sole of the footwear is connected to at least one side of the upper (paragraph 36), wherein at least a portion of the upper ranging from 10-100% of the upper and/or at least a portion of the sole ranging from 10-100% of the sole comprises multiple layers (5 and 7; insofar as they are two of the four layers, they are 50% of the sole by at least some measure (i.e. numeracy of layers)) nonwoven material (“first insole material 5 can be a…nonwoven material”; paragraph 32; “gasket material 7 is a…gasket material comprising a…nonwoven material”; paragraph 35) comprising at least an inner layer 5 which is at least partially hydrophilic (“first insole material 5 can be…cotton… rayon…it is not particularly important for the first insole material 5 to be waterproof or even water resistant”; paragraph 32) and at least an outer layer 7 which is at least partially hydrophobic (7 is “waterproof”; paragraph 35) wherein the at least an inner layer is relatively closer to a subject's foot than the at least an outer layer when the footwear is worn on the subject's foot (refer to Fig. 6 showing such a configuration).

Although Wiener teaches multiple layers nonwoven material, Wiener does not expressly teach they are multiple layers of vertically lapped nonwoven material.
However, Jiro teaches (Fig. 9) multiple layers of vertically lapped (“folded and pitched”; page 3; see also Figs. 2, 3, 11, and 12) nonwoven material (“nonwoven fabric sheet”; page 3; “Sheet Laminate 5A Sheet Laminate 5B; [Explanation of symbols] on page 10).
Jiro further teaches “nonwoven laminate of the present invention…the nonwoven fabric laminate It has good flexibility when used as a…shoe sole base material…Therefore, it is preferable because a non-woven fabric laminate can be easily formed and processed” (page 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear of Wiener such that its multiple layers of nonwoven material are multiple layers of vertically lapped nonwoven material, as in Jiro, in order to arrive at a footwear that can be easily formed and processed, as taught by Jiro (page 4).


Regarding claim 8:
Weiner in view of Jiro teaches the footwear of claim 1, as set forth above.
Weiner further teaches wherein the at least an inner layer comprises cellulosic fibers, rayon (paragraph 32; see also above addressing of claim 1), lyocell, cotton (paragraph 32; see also above addressing of claim 1), wool, linen, modal or combinations thereof. (note Jiro also teaches rayon and cotton; Page 4 of Jiro.)

Regarding claim 10:
Weiner in view of Jiro teaches the footwear of claim 1, as set forth above.
Weiner further teaches wherein the sole comprises the multiple layers of vertically lapped nonwoven material.
(The sole identified in above treatment of claim 1 comprises said layers; refer to above addressing of claim 1)

	Regarding claim 15:
Wiener in view of Jiro teaches the footwear of claim 1, as set forth above.
Wiener further teaches the sole comprises an insole (inner layer “first insole material 5”; paragraph 32 is an insole) and a midsole (outer layer “waterproof gasket material 7”; paragraph 34 is a midsole), wherein the insole is configured to contact a wearer’s foot (refer to Fig. 6).

Regarding claim 17:
Wiener in view of Jiro teaches the footwear of claim 15, as set forth above.
Wiener further teaches wherein the insole is completely or predominantly comprised of hydrophilic materials (“first insole material 5 can be…cotton… rayon”; paragraph 32).  (note Jiro also teaches rayon and cotton; Page 4 of Jiro.)

Regarding claim 18:
Wiener in view of Jiro teaches the footwear of claim 15, as set forth above.
Wiener further teaches wherein the insole comprises cellulosic fibers, rayon, lyocell, cotton, wool, linen, modal or combinations thereof.
(“first insole material 5 can be…cotton… rayon”; paragraph 32).  (note Jiro also teaches rayon and cotton; Page 4 of Jiro.)

Regarding claim 19:
Wiener in view of Jiro teaches the footwear of claim 15, as set forth above.
Wiener further teaches wherein the midsole is coated or exhausted completely or predominantly with hydrophobic materials.
(Wiener teaches the midsole 7 “adhered” to another surface using “adhesive”, wherein the adhesive may be “silicone rubber” (paragraph 34), which is a hydrophobic material; thus the footwear meets the structural limitation in regards to “coated” (i.e. the coating is that of the adhesive).  Regarding the limitation “completely or predominantly”, Wiener meets the limitation insofar as Wiener teaches the midsole is coated predominantly with a singular silicone rubber adhesive (i.e. the silicone rubber is predominant in the coating).

Regarding claim 20:
Wiener in view of Jiro teaches the footwear of claim 15, as set forth above.
Wiener further teaches wherein the midsole is completely or predominantly comprised of hydrophobic materials.
(midsole 7 is a “waterproof gasket material…For example, waterproof fabrics…” (paragraph 37); it is also noted that the midsole coating taught by Wiener (refer to above treatment of claim 18) comprises hydrophobic materials).  (note also Jiro teaches hydrophobic “polypropylene”; page 4 of Jiro)

Regarding claim 21:
Wiener in view of Jiro teaches the footwear of claim 15, as set forth above.
Wiener in view of Jiro further teaches wherein the midsole comprises polyester, acrylic, modacrylic, polypropylene, nylon or combinations thereof.
(Wiener teaches a modified midsole, comprising a coating (refer to above treatment of claim 19).  The coating relied upon in addressing claim 19 is silicone; however, Wiener also teaches the claimed limitations of claim 21 insofar as Wiener teaches the coating can be “copolyether polyester, polyester…polyamide” (paragraph 34).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732